Citation Nr: 0938187	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the RO.  

In July 2009, the Veteran testified at a Board hearing before 
the undersigned sitting in Columbia, South Carolina.  A 
transcript of the hearing has been added to the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran contends that he has PTSD as a result of falling 
off a barge and into the South China Sea in August 1971.  The 
RO attempted to verify this stressor incident through the 
United States Armed Forces Center for Research of Unit 
Records (USASCRUR).  USASCRUR's February 2004 response 
indicated that the vessel the Veteran fell from was not a 
commissioned ship, and therefore it did not maintain deck 
logs or other permanent records.  

After the RO's initial adjudication, the Veteran located and 
contacted the man who pulled him out of the water during the 
August 1971 incident.  The man submitted a credible buddy 
statement in January 2006.  

The Veteran underwent a VA examination for PTSD in July 2002.  
The examiner diagnosed PTSD and bipolar disorder.  The 
Veteran reported his stressors to be getting shot at, 
shooting people, and the August 1971 incident.  The examiner 
did not give any opinion as to what stressor or stressors 
resulted in the PTSD diagnosis.  

Private treatment records show that the Veteran stopped 
working and started receiving psychiatric treatment in 2002.  
The treatment records and a January 2003 workers' 
compensation form indicate that the Veteran worked in or 
around the ground zero site of the September 11 World Trade 
Center terrorist attack.  The July 2002 VA examination made 
no mention of this fact.  

At the July 2009 Board hearing, the Veteran testified that he 
receives Social Security Administration (SSA) disability 
benefits due to his psychological problems.  Where there is 
actual notice to VA that the veteran is receiving disability 
benefits from the SSA, VA has the duty to acquire a copy of 
the decision granting SSA disability benefits and the 
supporting medical documentation relied upon. Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).  

Given the corroboration of the August 1971 incident through a 
credible buddy statement and the incompleteness of the July 
2002 VA examination, a new VA examination should be 
conducted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to request from the SSA the records 
pertinent to the Veteran's award of 
Social Security disability benefits, 
including any administrative decision and 
the medical records relied upon 
concerning that claim.  In the event that 
such records can not be obtained, 
complete and full verification of this 
must be made clear.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
PTSD.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted. Based on 
examination findings, historical records, 
and medical principles, the examiner 
should give a medical opinion, with full 
rationale, as to whether the Veteran 
currently has PTSD under DSM-IV due to 
the August 1971 stressor incident or any 
other stressor incident that the RO is 
able to verify.  The relevant documents 
in the claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

If the diagnosis of PTSD is rendered, the 
examiner should specify: (1) the stressor 
found to be sufficient to produce PTSD; 
(2) whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the diagnosed PTSD and one 
or more of the in-service verified 
stressors.  The report of examination 
should include the complete rationale for 
all opinions expressed.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of service 
connection for PTSD in light of all the 
evidence of record.  If the benefit is 
not granted, furnish the veteran and his 
representative with a supplemental 
statement of the case and afford an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009)  


